Citation Nr: 1713880	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  09-42 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability.  

2.  Entitlement to an evaluation in excess of 50 percent for a service-connected anxiety disorder.  

3.  Entitlement to an effective date prior to April 12, 2016 for a 50 percent evaluation of a service-connected anxiety disorder.  


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1966 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  That rating decision denied a total disability evaluation based on individual unemployability (TDIU).  

The Board remanded this case in May 2013 and March 2016, and the case has returned for further review.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.  The Veteran's Virtual VA claims file includes additional VA treatment records, and the Agency of Original Jurisdiction (AOJ) considered all evidence of record in the September 2016 supplemental statement of the case (SSOC).  All other documents in Virtual VA, including the VA examination reports, are duplicative of those in VBMS.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Records from the Durham VA Medical Center (VAMC) for treatment through November 2013 are available in the electronic claims file.  In May 2014, however, the Veteran reported further treatment at the Durham VAMC on a VA Form 21-4142.  Additionally, in the July 2014 SSOC, the AOJ indicated their review of records from the Durham VAMC for treatment through June 2014.  There are no records for treatment beyond October 2013 in Virtual VA and no records for treatment beyond November 2013 in VBMS.  Therefore, there appear to be further outstanding VA treatment records.  

In light of the Federal Circuit's recent decision in Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016), which held "that 38 C.F.R. § 3.159(c)(3) extends the VA's duty to assist to obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance," the Board finds that remand is required to attempt to obtain those outstanding treatment records from the Durham VAMC.  See Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (holding that "the clear mandate of VA regulations is that a veteran's disability must be evaluated in light of its whole recorded history."); see also 38 C.F.R. § 4.1 (2015).  

While on remand, the AOJ should also contact the Veteran regarding his authorization to release the most recent private treatment records and obtain the most recent VA treatment records.  

Finally, the Board notes that the Veteran attended an April 2016 VA examination pursuant to the Board's March 2016 remand.  That remand addressed TDIU, but the examination was a psychiatric examination as an anxiety disorder is the Veteran's only service-connected condition.  The AOJ relied upon the results of that examination in a May 2016 rating decision, increasing the evaluation for a service-connected anxiety disorder from 30 percent to 50 percent effective April 12, 2016.  The Veteran later submitted a notice of disagreement in June 2016 in which he disagreed with the assigned rating for anxiety and the effective date for the award of increased evaluation.  To date, a statement of the case (SOC) has not been issued.  Therefore, a remand is required to issue an SOC for these issues.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue an SOC that addresses the issues of entitlement to an increased evaluation for service-connected anxiety and an effective date prior to April 12, 2016 for the award of a 50 percent evaluation for service-connected anxiety.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that these particular issues will not be returned to the Board for appellate consideration following the issuance of the SOC unless he perfects his appeal.

2.  The AOJ should secure any outstanding VA medical records from the Durham VAMC for treatment since November 2013.  

3.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for his anxiety.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  This request should include any outstanding records from Goldsboro Psychiatric Clinic for treatment since January 2016.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

